Citation Nr: 1101157	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-16 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a back disability.  

2. Entitlement to service connection for an acquired psychiatric 
disorder (claimed as depression). 

3. Entitlement to service connection for a sinus disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1999 to September 
2001.   

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The issues of entitlement to service connection for a back 
disability and entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Sinusitis and/or sinus symptoms are not attributable to service, 
and recurrent or chronic sinusitis since separation from active 
duty is not shown.


CONCLUSION OF LAW

Sinusitis was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

Under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability, the 
degree of disability, and the effective date of any disability 
benefits.  The appellant must also be notified of what specific 
evidence he is to provide and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes obtaining 
all relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

Next, the Board finds that written notice provided in November 
2005, prior to the March 2006 rating decision, along with the 
notice provided in March 2006 fulfills the provisions of 38 
U.S.C.A. § 5103(a) including notice of the regulations governing 
disability ratings and effective dates as required by the United 
States Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice prior to the 
adjudication of the claim, the Board finds that providing the 
Veteran with adequate notice in the above letters followed by a 
readjudication of the claims in the March 2007 statement of the 
case "cures" any timing problem associated with inadequate notice 
or the lack of notice prior to the initial adjudication.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), 
citing Mayfield II, 444 F.3d at 1333-34.  Additionally, even if 
the above letters did not provide adequate 38 U.S.C.A. § 5103(a) 
notice, including because they did not specifically list all the 
issues on appeal or notice of the laws and regulations governing 
secondary service connection, the Board finds that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claims 
after reading the above letters as well as the rating decision, 
statement of the case, and supplemental statements of the case.  
See Shinseki v. Sanders, 129S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent evidence and conducted all 
appropriate development.  Specifically, the record shows that VA 
has obtained and associated with the claims files all available 
and identified active duty, reserve component, and post-service 
records, to include Social Security Administration records.  

As to the sinusitis claim, while VA did not provide the Veteran 
with examinations and/or did not obtain a medical opinion as to 
the origins of the disability, the Board finds that VA had no 
obligation to do so in connection with the current appeal because 
STRs are negative for diagnoses of the claimed disorder and the 
post-service treatment records are either negative for diagnoses 
of current chronic disorders or do not show the Veteran's 
complaints, diagnoses, or treatment for the claimed disorder for 
many years after his separation from military service. See 38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, 
if the evidence of record does not establish that the Veteran 
suffered an event, injury, or disease in service, no reasonable 
possibility exists that providing a medical examination or 
obtaining a medical opinion would substantiate the claim); 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the 
Board is not required to accept a medical opinion that is based 
on the Veteran's recitation of medical history); Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not 
obligated to provide an examination for a medical nexus opinion 
where, as here, the supporting evidence of record consists only 
of a lay statement).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 
C.F.R. § 3.159.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, supra.  

Service Connection

The Veteran seeks service connection for sinusitis.  He contends 
that this disorder had its onset during active duty.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished through 
statutory presumption or through affirmative evidence that shows 
inception or aggravation during service, or that otherwise 
indicates a direct relationship between service and the current 
disability. 38 C.F.R. §§ 3.303(a), (d).

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury. 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology. See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999). Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology. See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in- service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the secretary shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis 

Service treatment records do not reflect treatment for, or a 
diagnosis of sinusitis.  However, on the July 2001 (separation) 
Report of Medical history, the Veteran subjectively indicated a 
history ear/nose/throat trouble and chronic/frequent colds.  He 
explained that whenever he smelled cut grass, or when there was 
pollen in the air, his throat became itchy and his nose would 
become stuffed.  The examiner noted that the Veteran (again, 
subjectively) reported having frequent upper respiratory 
infections, dry throat, nasal congestion, and itching since 
joining the military.  It was further noted that he had not been 
treated or evaluated by a military physician for any of these 
symptoms during service.  A contemporaneous Report of Medical 
Examination (i.e. separation examination) reflects no objective 
findings relating to sinusitis, allergies, rhinitis, or any other 
conditions relating to the nose, sinuses, or throat.  

Following service, VA and private treatment records are negative 
for complaints, findings, or diagnoses relating to sinusitis.  
The only reference to nasal/respiratory pathology is found in a 
May 2007 VA outpatient treatment note which indicates that the 
Veteran presented with URI symptoms three weeks prior.  The VA 
physician noted that the symptoms were "nearly resolved" except 
for the rare cough.  No other signs/symptoms of infection 
(including sinusitis, pneumonia, UTI, etc) were present.   

The medical record contains no other complaints, treatment, or 
diagnoses relating to sinusitis.  

Initially with regard to the Veteran's claim for service 
connection for sinusitis, the Board observes that the Veteran 
does not have a current diagnosis of a disability associated with 
this claim.  Post-service records only reflect one-time 
treatment/complaints related to URI "symptoms" (i.e., cough) 
and objective examination specifically excluded sinusitis as a 
diagnosis.  Again, service treatment records reflect that the 
Veteran complained of an itchy throat and stuffy nose as related 
to cut grass/pollen at separation; however, they do not document 
any diagnosed chronic sinus disorder associated with these 
symptoms.  Where there is no disability, there can be no 
entitlement to compensation. See Degmetich v. Brown, 104 F.3d 
1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges the Veteran's assertion that he has a 
current, chronic sinus condition which began in service.  In 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  In this case, the 
Veteran has provided his own statements of symptomatology, but he 
is not competent to diagnose disabilities that require 
specialized testing to identify, such as sinusitis, or to ascribe 
a current disorder to military service or to symptoms experienced 
therein. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Absent competent evidence of a current sinusitis disability that 
is related to military service, service connection for sinusitis 
is not warranted.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim. 38 U.S.C.A. § 5107(b) 
(West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for sinusitis is denied.  


REMAND

Back Disability and an Acquired Psychiatric Disorder 
(claimed as depression) 

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

With respect to his claim for a back disability, the Veteran 
contends that he injured his low back during service and that he 
suffers from recurrent, chronic low back pain as a result.  
Accordingly, he believes service connection for a low back 
disability is warranted on a direct incurrence basis.  

With respect to his claim for an acquired psychiatric disorder 
(to include depression), the Veteran claims that his psychiatric 
symptomatology started during active service and that he 
currently suffers from several mental disorders (to include 
depression, anxiety, paranoid schizophrenia, and panic disorder) 
as a result.  

The Veteran's service treatment records (STRs) show treatment for 
both back and mental symptomatology.  For example, a May 2000 STR 
shows that the Veteran complained of low back pain when 
walking/running.  He was diagnosed with acute low back pain 
placed on profile for a one week period.   

A June 2000 STR again shows that the Veteran complained of low 
back pain (for one month), with no relief from medication.  The 
impression was mechanical low back pain.  He was placed on 
profile for a period of one week.  

An October 2000 STR shows that the Veteran complained of low back 
pain for a period of 6 weeks, with no history of trauma or 
radiation.  The assessment was chronic low back pain.  

A January 2001 STR shows complaints of low back pain, with a 
positive history of low back pain.  The assessment was 
acute/chronic low back pain.  

Further, several July 2001 STRs show that the Veteran complained 
of low back pain and numbness in legs.  The assessment was low 
back pain.  Another STR, also dated, in July 2001, indicates that 
the Veteran "hit corner of window" and that he had been taking 
NSAIDs and complaining of back pain since that incident.  The 
assessment was acute low back pain.  He was placed on modified 
duty and prescribed Feledene for pain.  

Notably, the Veteran's separation examination indicated 
"mechanical low back pain" as a defect/diagnosis.  A 
contemporaneous Report of Medical History is also positive for 
complaints of recurrent back pain/any back problem.  The Veteran 
commented that he experienced low back pain while driving trucks 
and that the pain "comes and goes for no reason."  

Likewise, the Veteran's STRs are positive for psychiatric 
symptomatology.  For example, upon separation examination in July 
2001, the examiner noted "possible depression," suicidal 
ideation, and unexplained weight loss.  Treatment for depression 
was discussed at that time, although the Veteran refused 
medication.  An addendum to the separation examination noted 
unexplained weight loss, insomnia, and complaints of increased 
stress, trouble paying attention, and decreased enjoyment of 
activities.  On the contemporaneous Report of Medical History, 
the Veteran reported having depression/excessive worry and 
endorsed insomnia and isolation.  

Post-service private and VA treatment records show treatment for 
depression and psychosis in 2004, and schizophrenia in 2005.  
Records from the Social Security Administration show diagnoses of 
paranoid schizophrenia and generalized anxiety disorder.  Recent 
VA treatment records show diagnoses of substance induced mood 
disorder and substance induced psychosis.  

With respect to the back claim, post-service treatment records do 
not show treatment for a back disability; however, the Veteran 
asserts that he has experienced continuous low back 
symptomatology since service.  As noted above, the Veteran's STRs 
confirm that he was treated for mechanical low back pain on 
numerous occasions and that he experience at least one in-service 
injury to his back when he hit the corner of a window.  

In this regard, the Veteran is competent to testify as to the 
presence of observable symptomatology. See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  His statements indicate a possible 
association between her current psychiatric and back complaints 
and his period of active service when viewed in the context of 
his service treatment records, which show treatment for treatment 
for low back pain and depression/anxiety. See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006). Consequently, this claim must 
be remanded for additional development of the medical evidence.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the Veteran's VA medical 
treatment records from June 2008 to the 
present.

2. Schedule the Veteran for a VA orthopedic 
examination to determine the etiology of any 
current back disability.  All necessary tests 
and studies should be accomplished and all 
complaints and clinical manifestations should 
be reported in detail.  The claims folder 
must be reviewed in conjunction with the 
above evaluation, and the examination report 
must clearly indicate that such review was 
performed.  After reviewing the claims file 
and examining the Veteran, the examiner is 
asked to address the following question:

	Is it at least as likely as not (a 50 
percent or greater probability) that any 
current back disability was incurred in, or 
is otherwise related to the Veteran's active 
military service?

In forming his/her opinion, the examiner is 
asked to consider the Veteran's medical 
history, the service treatment records, the 
post-service medical evidence, and the 
various statements from the Veteran.  All 
opinions should be accompanied by a complete 
medical rationale.  If the examiner is unable 
to address this question without resorting to 
mere speculation, the examiner must state in 
detail for the record why an opinion is not 
possible.  

3. The Veteran should also be afforded a VA 
psychiatric examination to determine the 
nature and likely etiology of any currently 
diagnosed psychiatric disorder.  The claims 
folder should be made available to the 
examiner for review and all indicated testing 
should be conducted.  Based on the 
examination and review of the record, the 
examiner should identify all psychiatric 
impairment that is present and describe the 
nature of any that has been identified.  As 
to any psychiatric disorder diagnosed, the 
examiner should offer an opinion as to 
whether it is at least as likely as not that 
the condition is related to the Veteran's 
service.  

4. Thereafter, the RO should readjudicate the 
Veteran's claims on the basis of all evidence 
of record and all applicable laws and 
regulations.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished an SSOC, 
which includes a summary of additional 
evidence submitted, and any additional 
applicable laws and regulations.  The SSOC 
must provide reasons and bases for the 
decisions reached.  Thereafter, the Veteran 
and his representative should be given the 
opportunity to respond. 



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


